 
Exhibit 10.49
 


May 22, 2008




Andrew Hidalgo
608 Perimeter Drive
Downingtown, PA 19335


Re: Amendment to Employment Agreement




Dear Andy,


As Chairman of the Executive Committee of the WPCS International Incorporated
Board of Directors, I wish to inform you that the committee has duly executed a
resolution to increase your compensation. This letter shall serve as an
amendment to the employment agreement effective February 1, 2004 between
Employee and Employer (the “Agreement”). Capitalized terms used but not defined
herein shall have the meaning ascribed to them in the Agreement. Section 5 of
the Agreement is hereby amended and replaced in its entirety with the following:
___


5. Compensation of Hidalgo. As compensation for the services provided by Hidalgo
under this Paragraph, the Company shall pay Hidalgo an annual salary of Three
Hundred Twenty-Five Thousand Dollars ($325,000) to be paid in accordance with
the Company’s usual payroll procedures. In addition to the above base
compensation, Hidalgo shall be eligible to receive bonuses based on the
performance of the Company.
___


The foregoing amendment shall be effective as of June 1, 2008. Please confirm
your acceptance by signing below.




Respectfully,
 

/s/ Norm Dumbroff       Norm Dumbroff       Chairman of the Executive Committee
      Board of Directors       WPCS International Incorporated      

 
Accepted and agreed to this the 22nd day of May 2008.


 

/s/ Andrew Hidalgo       Andrew Hidalgo              

 
 
 
 
 